18-3125
     Gonzalez-Aucay v. Barr
                                                                                BIA
                                                                           Straus, IJ
                                                                       A208 538 178
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of April, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            SUSAN L. CARNEY,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   HENRY VINICIO GONZALEZ-AUCAY,
15            Petitioner,
16
17                     v.                                    18-3125
18                                                           NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gregory Osakwe, Esq., Hartford,
25                                       CT.
26
27   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
28                                       General; Derek C. Julius,
 1                                    Assistant Director; Zoe J. Heller,
 2                                    Trial Attorney, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Henry Vinicio Gonzalez-Aucay, a native and

11   citizen of Ecuador, seeks review of a 2018 decision of the

12   BIA affirming a 2017 decision of an Immigration Judge (“IJ”)

13   denying Gonzalez-Aucay’s application for asylum, withholding

14   of removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Henry Vinicio Gonzalez-Aucay, No. A 208 538

16   178 (B.I.A. Sept. 24, 2018), aff’g No. A 208 538 178 (Immig.

17   Ct.   Hartford     Sept.   11,   2017).   We   assume   the    parties’

18   familiarity with the underlying facts and procedural history,

19   to which we refer only as necessary to explain our decision

20   to deny the petition.

21         We have reviewed both the IJ’s and BIA’s decisions “for

22   the sake of completeness.”          Wangchuck v. Dep’t of Homeland

23   Sec., Immigration & Customs Enf’t, 448 F.3d 524, 528 (2d Cir.

24   2006).       The   applicable     standards    of   review    are   well
                                         2
 1   established.      See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

 2   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

 3   credibility     determination    under      a       substantial   evidence

 4   standard).

 5        “Considering the totality of the circumstances, and all

 6   relevant factors, a trier of fact may base a credibility

 7   determination on . . . the consistency between the applicant’s

 8   . . . written and oral statements . . . , the internal

 9   consistency of each such statement, . . . and any inaccuracies

10   or   falsehoods    in   such   statements       .    .   .   .”   8 U.S.C.

11   § 1158(b)(1)(B)(iii). “We defer . . . to an IJ’s credibility

12   determination unless . . . it is plain that no reasonable

13   fact-finder could make such an adverse credibility ruling.”

14   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

15   accord Hong Fei Gao, 891 F.3d at 76.                Substantial evidence

16   supports the agency’s adverse credibility determination.

17        As   the     agency   reasonably    found,          Gonzalez-Aucay’s

18   descriptions of the relevant events were inconsistent in

19   multiple ways.       His application described three different

20   encounters with government officials or police officers, but

21   the statements he made about them at his hearing conflicted


                                       3
 1   with his application’s description.        First, as to the dates

 2   of the incidents, his testimony was inconsistent with his

 3   application regarding whether approximately one month elapsed

 4   between the first and second encounters or only a few days to

 5   a week. His testimony was internally inconsistent and also

6    inconsistent with his application regarding the length of

7    time that passed between the second and third incidents.

8    Second,   Gonzalez-Aucay’s   application         and   testimony    were

9    inconsistent   regarding   whether    he   was    beaten   during    the

10   second incident or the third.         Third, his application and

11   testimony were inconsistent as to whether he was pulled over

12   by individuals traveling in a police car or on foot and

13   whether police officers participated in beating him. Fourth,

14   his testimony, statements made by him during his credible

15   fear interview, and statements made in his application were

16   inconsistent regarding whether police officers tried to shoot

17   him. Although Gonzalez-Aucay blamed these inconsistencies on

18   mere memory lapses caused by the passage of time, the IJ was

19   not required to accept the explanation because it did not

20   resolve the inconsistencies.         See Majidi v. Gonzales, 430

21 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than


                                     4
 1   offer a plausible explanation for his inconsistent statements

 2   to secure relief; he must demonstrate that a reasonable fact-

 3   finder would be compelled to credit his testimony.” (internal

 4   quotation     marks      and    citations    omitted)     (emphasis    in

 5   original)).

 6       All of the inconsistencies relied on by the IJ and

 7   discussed above relate to the three alleged incidents of past

 8   persecution, and provide substantial evidence for the adverse

 9   credibility determination.          See Xian Tuan Ye v. Dep’t of

10   Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding that

11   “a material inconsistency in an aspect of [the applicant]’s

12   story that served as an example of the very persecution from

13   which he sought asylum” can provide substantial evidence for

14   an adverse credibility ruling (quoting Majidi, 430 F.3d at

15   81)). Because Gonzalez-Aucay’s persecution claims all rested

16   on the same factual predicate, the IJ’s adverse credibility

17   determination is dispositive of his requests for asylum,

18   withholding of removal, and CAT relief. See Paul v. Gonzales,

19   444 F.3d 148, 156–57 (2d Cir. 2006).              Having arrived at this

20   conclusion,    we   do    not   consider    the    agency’s   alternative

21   findings. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As


                                          5
1   a general rule courts and agencies are not required to make

2   findings on issues the decision of which is unnecessary to

3   the results they reach.”).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                                FOR THE COURT:
8                                Catherine O’Hagan Wolfe,
9                                Clerk of Court




                                  6